USCA11 Case: 21-10580     Date Filed: 07/19/2022       Page: 1 of 19




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10580
                   Non-Argument Calendar
                  ____________________

HECTOR DANIEL AGUILERA-GOMEZ,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A206-018-634
                   ____________________
USCA11 Case: 21-10580       Date Filed: 07/19/2022    Page: 2 of 19




2                      Opinion of the Court               21-10580


Before GRANT, BRASHER, and JULIE CARNES, Circuit Judges.
PER CURIAM:
       Petitioner Hector Aguilera-Gomez, a native and citizen of
Honduras, appeals the decision by the Board of Immigration Ap-
peals (“BIA”) to affirm the Immigration Judge’s (“IJ”) denial of his
application for asylum and withholding of removal under sections
208(a) and 241(b)(3) of the Immigration and Nationality Act
(“INA”), 8 U.S.C. §§ 1158(a) and 1231(b)(3). Petitioner argued be-
low that he was entitled to asylum and withholding of removal
based on his well-founded fear of persecution in Honduras on ac-
count of his membership in a particular social group, namely: for-
mer law-abiding Honduran soldiers. The IJ denied Petitioner’s ap-
plication, finding that he did not establish past persecution or a
well-founded fear of future persecution on account of his status as
a former Honduran soldier. The BIA affirmed. After careful re-
view, we discern no reversible error in the BIA’s decision and like-
wise affirm.
                         BACKGROUND
        Petitioner left Honduras in April 2013, traveled through
Guatemala and Mexico, and crossed the United States border near
Hidalgo, Texas in May 2013. He was apprehended by immigration
officials a few days after he crossed the border and served with a
notice to appear in removal proceedings. The notice charged
USCA11 Case: 21-10580             Date Filed: 07/19/2022         Page: 3 of 19




21-10580                   Opinion of the Court                                3

Petitioner with having entered the United States without valid en-
try documents.
       Petitioner admitted the allegations in the notice to appear
and conceded his removability, but he indicated in a credible fear
interview that he believed he would be harmed if he returned to
Honduras. Petitioner explained in the interview that he had been
a soldier in the Honduran military, and that he had been targeted
by a group of drug traffickers who wanted him to use his military
connection to help them acquire weapons and sell drugs. He
claimed that the drug traffickers had threatened and physically at-
tacked him three times before he resigned from the military and
fled Honduras. According to the interview, the attacks began in
November 2012, and concluded with an attack on December 25,
2012 during which the drug traffickers beat Petitioner and killed his
cousin as a warning to Petitioner of what would happen to him if
he refused to cooperate.
       Petitioner subsequently filed an I-589 application seeking
asylum and withholding of removal based on his membership in a
particular social group. 1 Consistent with his credible fear


1 Petitioner also initially sought relief under the Convention Against Torture
(“CAT”), but the IJ denied the CAT claim. Petitioner failed to challenge that
ruling in his appeal to the BIA, and he did not raise the CAT claim in the brief-
ing he filed in this Court. Accordingly, we do not consider the CAT claim in
this appeal. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005) (“When an appellant fails to offer argument on an issue, that issue
is abandoned.”).
USCA11 Case: 21-10580        Date Filed: 07/19/2022     Page: 4 of 19




4                      Opinion of the Court                 21-10580

interview, Petitioner claimed in his I-589 application that drug traf-
fickers in Honduras had targeted him because they knew he was a
soldier in the Honduran military, and they wanted him to acquire
weapons and sell drugs for them. He stated that the traffickers had
attacked and threatened to kill him if he did not cooperate, and he
explained that he had resigned from the Honduran military and left
the country after the traffickers killed his cousin in front of him as
a warning of what would happen to Petitioner if he did not coop-
erate.
        In support of his I-589 application, Petitioner filed a docu-
ment defining his particular social group as “[f]ormer law-abiding
Honduran soldiers who are persecuted for being honest law-abid-
ing soldiers.” Petitioner also filed a 2017 country report noting the
prevalence of drug trafficking organizations and gangs who com-
mitted violent crimes throughout Honduras, news articles describ-
ing the Honduran military’s collusion with drug traffickers, a death
certificate showing that Petitioner’s cousin died from a gunshot
wound, the sworn statement of Petitioner’s aunt describing the as-
sassination of Petitioner’s cousin and the beating and threats Peti-
tioner experienced during the incident, and a certificate verifying
Petitioner’s service in the Honduran military from March 2011 un-
til April 2013.
        Petitioner attached a sworn declaration to his I-589 applica-
tion, in which he described the attacks and threats he allegedly ex-
perienced in Honduras. According to the declaration, the attacks
began in September 2012, when four drug traffickers with guns
USCA11 Case: 21-10580        Date Filed: 07/19/2022     Page: 5 of 19




21-10580               Opinion of the Court                         5

approached Petitioner while he was visiting his family home. Peti-
tioner stated in the declaration that the traffickers targeted him af-
ter seeing him in his military uniform, and that they asked him to
help them get guns and sell drugs to other Honduran soldiers. As
recounted in the declaration, the traffickers threatened to kill Peti-
tioner and his family when he refused their demands, but they ul-
timately released him. A second attack allegedly occurred in No-
vember 2012, when the same traffickers kidnapped Petitioner from
a taxi stand, forced him into a car, and took him to an isolated lo-
cation where they again attacked and threatened him, telling him
that they needed guns and giving him a month to meet their de-
mands.
       The final attack described in the declaration allegedly oc-
curred on December 25, 2012, when Petitioner was leaving his
aunt’s house with his cousin, Tony. Petitioner claimed in the dec-
laration that six drug traffickers approached him and Tony on the
street, and that they grabbed and punched Petitioner and shot
Tony while stating that they were going to “teach [Petitioner] a
lesson” because he had not “paid attention” and done what they
had asked him to do. According to the declaration, the traffickers
told Petitioner that next time he would be shot. Petitioner took
Tony to the hospital, but he died on the way there. Petitioner said
he reported the attack and shooting to the police, but the police
told him they could not investigate without more evidence, includ-
ing the names of the traffickers involved in the attack, which Peti-
tioner did not know.
USCA11 Case: 21-10580        Date Filed: 07/19/2022     Page: 6 of 19




6                      Opinion of the Court                 21-10580

        Petitioner stated in the declaration that after he returned to
his military unit following the December 2012 attack, the drug traf-
fickers came to his family home asking about his whereabouts.
Afraid of further attacks and reprisals, Petitioner resigned from the
military and left Honduras in April 2013, after which he traveled
through Guatemala and Mexico and ultimately to the United
States. Petitioner claimed in the declaration that in July 2013, after
he left Honduras, the traffickers came to his house looking for him
and beat his father.
        In September 2018, while his I-589 application was pending,
Petitioner filed a motion to terminate his removal proceedings. Pe-
titioner argued in the motion that the immigration court lacked ju-
risdiction over the proceedings under Pereira v. Sessions, 138 S. Ct.
2105 (2018), because the notice to appear that he received from
DHS did not include a date, time, and location for Petitioner’s re-
moval hearing. The notice indicated that the date and time of Pe-
titioner’s removal hearing were “to be determined”—albeit, on the
same day DHS also provided Petitioner with a separate notice in-
dicating that his removal hearing was scheduled for July 16, 2013.
The IJ denied Petitioner’s motion to terminate, citing a decision by
the BIA holding that the notice he had received was adequate to
vest jurisdiction in the immigration court to continue with Peti-
tioner’s removal proceeding.
        The IJ held a hearing on the merits of Petitioner’s I-589 ap-
plication in October 2018. Petitioner was the only witness who
testified at the hearing, and his testimony echoed the declaration
USCA11 Case: 21-10580         Date Filed: 07/19/2022     Page: 7 of 19




21-10580                Opinion of the Court                          7

filed in support of his I-589 application. Specifically, Petitioner tes-
tified that he was a soldier in the Honduran military until 2013,
when he resigned and left Honduras after being attacked and
threatened by drug traffickers who had asked him to help them get
weapons and sell drugs. Petitioner described in his testimony the
three attacks set out in his declaration, beginning with the attack in
September 2012 and ending with the attack in December 25, 2012,
during which Petitioner’s cousin Tony was killed. Consistent with
his declaration, Petitioner claimed in his testimony that the drug
traffickers went to his family home in July 2013 and attacked his
father. Petitioner explained that he was afraid to return to Hondu-
ras because it is a small country full of drug traffickers, where the
police and military cannot protect him because of corruption in
those institutions.
       On cross-examination, Petitioner conceded that he was no
longer in the Honduran military, and that the last time anyone in
his family had been hurt or threatened by drug traffickers was in
July 2013, over five years prior to date of the hearing. Petitioner
admitted further that he did not know the identity of the traffickers
who had threatened him five years prior, where they lived, or if
they were still active—or even alive—today. Petitioner also
acknowledged a few slight discrepancies between his testimony
and his initial credible fear interview, which he attributed to confu-
sion or memory lapse. For example, Petitioner stated in the credi-
ble fear interview that he was first attacked in November 2012,
USCA11 Case: 21-10580        Date Filed: 07/19/2022      Page: 8 of 19




8                       Opinion of the Court                 21-10580

rather than in September 2012 as he testified in his declaration and
at the hearing.
        At the conclusion of the hearing, the IJ issued an oral deci-
sion denying Petitioner’s application for asylum and withholding
of removal. The IJ found that Petitioner’s testimony that he was
recruited by drug traffickers to acquire weapons and sell drugs was
credible, despite the minor discrepancies between Petitioner’s tes-
timony and his credible fear interview. Nevertheless, the IJ deter-
mined that Petitioner had failed to show that he suffered past per-
secution, and that he could not demonstrate that any persecution
he suffered was related to his status as a “former law-abiding Hon-
duran solder.” As to the first point, the IJ concluded that Peti-
tioner’s testimony as to three beatings, with no medical documen-
tation or further information as to the extent of his injuries, did not
amount to persecution. Regarding the second point, the IJ pointed
out that Petitioner was a current Honduran solder when the traf-
fickers attacked him, and that based on Petitioner’s own testimony
the attacks were motivated by an effort to recruit Petitioner to as-
sist the traffickers in their criminal enterprise rather than animus
towards Honduran soldiers. As such, the IJ concluded, there was
no nexus between Petitioner’s alleged persecution and his enumer-
ated statutory ground—that is, membership in a particular social
group. Rather, Petitioner was in the same position as anyone else
who faced reprisals after refusing to cooperate with a criminal or-
ganization.
USCA11 Case: 21-10580        Date Filed: 07/19/2022      Page: 9 of 19




21-10580                Opinion of the Court                         9

        The IJ made several alternative findings in support of deny-
ing Petitioner’s application. First, the IJ emphasized that Petitioner
did not attempt to relocate internally in Honduras and thus could
not show that his fear of persecution was countrywide, especially
given Petitioner’s admission that he did not know where the drug
traffickers who had attacked him lived or whether they were still
operating, or even alive, today. Nor could Petitioner show, the IJ
explained, that the Honduran police were unable or unwilling to
protect him from the drug traffickers. On this point, the IJ noted
that the police had allowed Petitioner’s aunt to file a report and that
they had investigated her son Tony’s murder. For these reasons,
and in addition to the persecution findings discussed above, the IJ
concluded that Petitioner could not show that he was a refugee as
required to obtain asylum under the INA. Petitioner having failed
to meet the lower burden of proof for showing persecution that is
applicable to an asylum application, the IJ likewise determined that
he could not show he was entitled to withholding of removal.
       On appeal, the BIA agreed with the IJ that Petitioner could
not show he was seriously injured or suffered permanent harm that
rose to the level of past persecution. The BIA further agreed that
Petitioner did not establish that a statutorily protected ground—
including membership in a particular social group, the ground as-
serted in Petitioner’s application—was a central reason for his al-
leged persecution. Specifically, the BIA found that Petitioner was
not threatened or harmed on account of his status as a “former law-
abiding Honduran soldier” as argued in his application, but rather
USCA11 Case: 21-10580        Date Filed: 07/19/2022     Page: 10 of 19




10                      Opinion of the Court                 21-10580

as a means of forcibly recruiting him to assist the drug traffickers in
their criminal enterprise. Individuals targeted for forced recruit-
ment by a cartel or gang, the BIA noted, are not generally recog-
nized to be members of a cognizable social group. Accordingly,
the BIA affirmed the IJ’s denial of Petitioner’s I-589 application and
dismissed Petitioner’s appeal. Petitioner did not challenge the IJ’s
ruling on his motion to terminate the removal proceedings in his
BIA appeal, and the BIA did not consider the deficient notice issue
in its decision on Petitioner’s application.
       Petitioner appeals the denial of his application for asylum
and withholding of removal to this Court, arguing that the IJ and
the BIA erred by concluding that he suffered no past persecution
and that he could not establish a well-founded fear of future perse-
cution based on his membership in the particular social group of
“former law-abiding Honduran soldiers.” Petitioner also argues in
his reply brief that the IJ erred when she denied his motion to ter-
minate the removal proceedings based on deficiencies in his notice
to appear—including the lack of a date, time, and location for Peti-
tioner’s removal hearing—pursuant to the Supreme Court’s deci-
sion in Pereira, although Petitioner did not appeal that ruling to the
BIA and did not raise the deficient notice issue in the opening brief
he filed in this Court. As discussed below, we are unpersuaded by
Petitioner’s arguments and thus affirm the BIA’s decision denying
his application for asylum and withholding of removal.
USCA11 Case: 21-10580        Date Filed: 07/19/2022     Page: 11 of 19




21-10580                Opinion of the Court                        11

                           DISCUSSION
I.     Notice Deficiency
        As an initial matter, Petitioner failed to administratively ex-
haust the deficient notice issue that he raises in his reply brief be-
cause he did not appeal the issue to the BIA. See INA § 242(d)(1),
8 U.S.C. § 1252(d)(1) (providing that a court may review a final or-
der of removal only if “the alien has exhausted all administrative
remedies available to the alien as of right”). This Court is thus pre-
cluded from considering Petitioner’s deficient notice claim. See
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th
Cir. 2006) (“[W]e lack jurisdiction to consider claims that have not
been raised before the BIA.” (internal quotation marks omitted)).
Furthermore, Petitioner abandoned the deficient notice issue by
failing to raise it in the opening brief he filed in this Court. See
United States v. Campbell, 26 F.4th 860, 871–74 (11th Cir. 2022)
(explaining that, while the abandonment rule is prudential rather
than jurisdictional, this Court typically does not consider issues
“not raised in the initial brief on appeal”).
      We note that Petitioner argued in the motion to terminate
that he filed with the IJ that DHS’s deficient notice deprived the
immigration court of jurisdiction in his removal proceeding. This
Court has held, to the contrary, that such a notice deficiency does
not deprive the immigration court of jurisdiction. See Perez-
Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1150 (11th Cir. 2019).
Accordingly, there is no question as to the IJ’s jurisdiction to con-
duct Petitioner’s removal proceeding. Because the IJ had
USCA11 Case: 21-10580           Date Filed: 07/19/2022        Page: 12 of 19




12                        Opinion of the Court                      21-10580

jurisdiction to conduct the proceeding, and because Petitioner
failed to administratively exhaust, and subsequently abandoned,
the notice deficiency issue he raises in his reply brief, we do not
consider the merits of the issue except to state that it is not a basis
for reversing the IJ’s and BIA’s decision denying Petitioner’s appli-
cation for asylum and withholding of removal. 2
II.    Asylum and Withholding of Removal
       A.      Standard of Review
        “When the BIA issues a decision” in a case arising under the
INA, “we review only that decision, except to the extent the BIA
expressly adopts the IJ’s decision.” Lopez v. U.S. Att’y Gen., 504
F.3d 1341, 1344 (11th Cir. 2007). “Where the BIA agrees with the
IJ’s reasoning, we review the decisions of both the BIA and the IJ
to the extent of the agreement.” Gonzalez v. U.S. Att’y Gen., 820
F.3d 399, 403 (11th Cir. 2016).
      On petition for review of a BIA decision, we review legal
conclusions de novo and factual determinations under the highly


2 The Supreme Court’s recent decision in Niz-Chavez v. Garland, 141 S. Ct.
1474 (2021) does not resurrect the deficient notice issue. In Niz-Chavez, the
Court held that a notice to appear must be a single document containing all
statutorily required information to trigger the stop-time rule for cancellation
of removal. See Niz-Chavez, 141 S. Ct. at 1486. That holding has no bearing
on our determination—per this Court’s decision in Perez-Sanchez—that the IJ
had jurisdiction in Petitioner’s removal proceeding, or on our conclusion that
we are precluded from reviewing the IJ’s ruling on the deficient notice issue
because of Petitioner’s failure to raise the issue in his appeal to the BIA.
USCA11 Case: 21-10580       Date Filed: 07/19/2022     Page: 13 of 19




21-10580               Opinion of the Court                        13

deferential substantial evidence test. See id. To apply the substan-
tial evidence test, we “view the record evidence in the light most
favorable to the agency’s decision and draw all reasonable infer-
ences in favor of that decision.” Lingeswaran v. U.S. Att’y Gen.,
969 F.3d 1278, 1286 (11th Cir. 2020) (quotation marks omitted).
Construing the record in that manner, “we must affirm the BIA’s
factual findings so long as they are supported by reasonable, sub-
stantial, and probative evidence on the record considered as a
whole.” Id. (quotation marks omitted). Pursuant to the substantial
evidence test, “the mere fact that the record may support a con-
trary conclusion is not enough to justify . . . reversal” of a finding
of fact made by the agency. See Adefemi v. Ashcroft, 386 F.3d 1022,
1028 (11th Cir. 2004). To reverse the agency’s fact findings, we
“must find that the record not only supports reversal, but compels
it.” Perez-Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th
Cir. 2019) (quotation marks omitted).
      B.     Asylum and Withholding of Removal Standards
       Petitioner’s I-589 application seeks asylum and withholding
of removal pursuant to sections 208(a) and 241(b)(3)(A) of the INA.
To obtain asylum, Petitioner must show that he qualifies as a “ref-
ugee” within the meaning of the INA. INA § 208(b)(1), 8 U.S.C.
§ 1158(b)(1). As relevant here, the INA defines a refugee as an in-
dividual who is outside his home country and who cannot return
to that country “because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership
USCA11 Case: 21-10580       Date Filed: 07/19/2022     Page: 14 of 19




14                     Opinion of the Court                 21-10580

in a particular social group, or political opinion.”             INA
§ 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).
       Petitioner, as the asylum applicant, bears the burden of
proving that he satisfies the INA’s definition of a refugee. See INA
§ 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i). He can carry that bur-
den by presenting “specific and credible evidence” that he suffered
past persecution on account of a statutorily listed factor or that he
has a “well-founded fear that the statutorily listed factor will cause
future persecution.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257
(11th Cir. 2006) (quotation marks omitted). Where an applicant
establishes past persecution, a rebuttable presumption arises that
he has a well-founded fear of future persecution. See id. If the ap-
plicant cannot show past persecution, he must demonstrate a
“well-founded fear of future persecution that is both subjectively
genuine and objectively reasonable.” Id.
       Whether Petitioner proves his claim with evidence of past
persecution or an objectively reasonable fear of future persecution,
the persecution at issue must be “on account of a protected basis.”
See Perez-Sanchez, 935 F.3d at 1158. The connection between the
alleged persecution and a protected ground is known as the
“nexus” requirement. See id. To satisfy the nexus requirement,
Petitioner must show that a statutorily protected ground set out in
the INA was “at least one central reason” for his persecution. Id.
(quotation marks omitted). “A reason is central if it is essential to
the motivation of the persecutor.” Sanchez-Castro v. U.S. Att’y
Gen., 998 F.3d 1281, 1286 (11th Cir. 2021) (quotation marks
USCA11 Case: 21-10580        Date Filed: 07/19/2022      Page: 15 of 19




21-10580                 Opinion of the Court                        15

omitted). “In other words, the protected ground cannot play a mi-
nor role in the . . . past mistreatment or fears of future mistreat-
ment. That is, it cannot be incidental, tangential, superficial, or sub-
ordinate to another reason for harm.” Id. (quotation marks omit-
ted).
       Similar to qualifying for asylum, Petitioner can show he is
entitled to withholding of removal by proving that, if returned to
his country, his life or freedom would be threatened on account of
his “race, religion, nationality, membership in a particular social
group, or political opinion.” INA § 241(b)(3)(A), 8 U.S.C.
§ 1231(b)(3)(A). To carry his burden of proof as to withholding of
removal, Petitioner must demonstrate that he “more likely than
not” would be persecuted because of a protected ground if re-
turned to his home country. Sanchez-Castro, 998 F.3d at 1286.
“The more likely than not standard is more demanding than the
well-founded fear standard, so an applicant who is ineligible for asy-
lum is necessarily ineligible for withholding of removal.” Id. (quo-
tation marks omitted).
       C.     Analysis
       The Government does not rely upon the finding that Peti-
tioner’s mistreatment in Honduras did not rise to the level of per-
secution as a reason to affirm the agency in this appeal, and it
acknowledges that several of the IJ’s other findings—for example,
the finding that Petitioner failed to show the Honduran govern-
ment was unable or unwilling to protect him or that he could not
safely relocate internally within Honduras—are not properly
USCA11 Case: 21-10580        Date Filed: 07/19/2022     Page: 16 of 19




16                      Opinion of the Court                 21-10580

before the Court because the BIA did not rule on them. Neverthe-
less, the Government argues that the denial of Petitioner’s I-589
application should be affirmed because there is substantial evi-
dence in the record to support the agency’s conclusion that Peti-
tioner did not establish a nexus between his alleged persecution
and his proffered protected ground—that is, membership in the
particular social group of “former law-abiding Honduran soldiers.”
We agree that the agency’s nexus finding is supported by substan-
tial evidence in the record, and that it is dispositive of Petitioner’s
I-589 application.
        As discussed above, Petitioner cannot prevail on his applica-
tion for asylum or withholding of removal based solely on a show-
ing of persecution or feared future persecution. Rather, he must
show persecution “on account of” a statutorily protected ground.
See Perez-Sanchez, 935 F.3d at 1158. That is, he must establish a
nexus between his alleged persecution and a statutorily protected
ground. See id. The agency found no such nexus here. Specifi-
cally, the agency determined that drug traffickers targeted Peti-
tioner not because of any animus they had towards Honduran sol-
diers—and particularly not because of any animus they had to-
wards Petitioner as a former Honduran soldier—but rather as part
of a forcible recruitment of Petitioner. Mistreatment in further-
ance of a forced recruitment effort, or on account of an individual’s
refusal to acquiesce to recruitment, generally does not constitute
persecution on account of a statutorily protected ground. See Ro-
driguez v. U.S. Att’y Gen., 735 F.3d 1302, 1310 (11th Cir. 2013)
USCA11 Case: 21-10580       Date Filed: 07/19/2022     Page: 17 of 19




21-10580               Opinion of the Court                        17

(“Evidence that either is consistent with acts of private violence or
the petitioner’s failure to cooperate with guerillas, or that merely
shows that a person has been the victim of criminal activity, does
not constitute evidence of persecution based on a statutorily pro-
tected ground.” (quotation marks omitted and alteration
adopted)).
        There is an abundance of evidence in the record to support
the agency’s finding that the attacks and threats described by Peti-
tioner were part of a forced recruitment effort rather than persecu-
tion on account of any animus towards Honduran soldiers. Most
notably, Petitioner’s own testimony shows that he was targeted by
the traffickers because of his perceived access to weapons and a po-
tential customer base for drug sales and not because of any animos-
ity the traffickers had towards Honduran military personnel per se.
Petitioner explained in his testimony that the first attack occurred
when the traffickers saw him in his military uniform and thought
he could “get weapons for them and sell drugs for them” within
the military. According to Petitioner, the traffickers attacked him
on two subsequent occasions after he refused to comply with their
demands, and their threats were conditional on Petitioner’s contin-
ued failure to cooperate.
        Even in his appellate brief in this Court, Petitioner admits
that he “was initially targeted because of his status as a soldier who
could acquire weaponry and sell drugs within the military.” That
is, Petitioner was targeted for recruitment by drug traffickers be-
cause of his access to weapons and a potential customer base for
USCA11 Case: 21-10580       Date Filed: 07/19/2022     Page: 18 of 19




18                     Opinion of the Court                 21-10580

drug sales, in the same way a wealthy individual might be targeted
by a criminal enterprise engaged in theft because of his access to
money. See Sanchez-Castro, 998 F.3d at 1287 (distinguishing be-
tween “persecution of a family as a means to an unrelated end from
persecution based on animus against a family per se”). That type
of private violence does not constitute persecution on account of a
statutorily protected ground under the INA. Rodriguez, 735 F.3d
at 1310–11 (denying withholding of removal where the evidence
showed “that the members of [the petitioner’s] family were killed
or kidnapped due to their failure to cooperate with drug traffickers
or were the victims of criminal activity”). Nor does retaliation for
a victim’s failure to cooperate with a criminal gang—including the
retribution Petitioner fears he will suffer at the hands of drug traf-
fickers if he is returned to Honduras—establish a protected ground
motive for future persecution. See id.
       The timing of the attacks described by Petitioner likewise
supports the agency’s finding that the attacks were made to forcibly
recruit Petitioner and not because of any animus towards “former
Honduran soldiers.” Petitioner testified that the three attacks he
personally suffered by drug traffickers between September and De-
cember 2012 occurred while he was an active soldier in the Hon-
duran military, rather than a former soldier. Again, Petitioner sug-
gested in his testimony that the attacks were motivated by his ac-
cess to weapons and potential drug purchasers and not by any ani-
mosity towards military personnel. Petitioner claimed the traffick-
ers went to his family home and attacked his father on one occasion
USCA11 Case: 21-10580       Date Filed: 07/19/2022     Page: 19 of 19




21-10580               Opinion of the Court                        19

in July 2013, but there is no evidence the traffickers knew at that
time that Petitioner had resigned from the military. And in fact,
Petitioner conceded in his testimony that the traffickers never at-
tacked or threatened his family after July 2013, suggesting that they
lost interest in Petitioner as soon as they discovered that he was no
longer an active soldier of the Honduran military, with access to
weapons and other soldiers for potential drug sales.
       As discussed above, reversal of the agency’s factual finding
that Petitioner was not persecuted on account of his status as a for-
mer Honduran soldier—that is, the agency’s nexus ruling—is only
warranted if the record compels a contrary conclusion. It does not.
On the contrary, the record evidence supports the agency’s finding
that, while Petitioner credibly testified that he was subjected to at-
tacks and threats by drug traffickers in Honduras, the attacks and
threats did not constitute persecution on account of a statutorily
protected ground, as required for Petitioner to qualify as a refugee
and under the INA. As such, the IJ and the BIA did not err by deny-
ing Petitioner’s application for asylum and withholding of removal.
                          CONCLUSION
       For the foregoing reasons, we affirm the denial of Peti-
tioner’s application for asylum and withholding of removal.
       PETITION DENIED